UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 83.42% (Cost $136,064,196) Aerospace & Defense 0.13% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375% 10-15-15 BB+ $200 195,500 Airlines 1.65% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A (L) 6.545 02-02-19 A- 367 353,190 Pass Thru Ctf Ser 2000-2 Class B 8.307 10-02-19 BB- 383 357,904 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 154 138,224 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A- 905 871,826 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 A- 865 795,800 Aluminum 0.88% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,500 1,335,000 Auto Parts & Equipment 1.53% Allison Transmission, Inc., Gtd Sr Note (L)(S) 11.000 11-01-15 B- 1,000 870,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 1,485 1,459,013 Broadcasting & Cable TV 3.34% Canadian Satellite Radio Holdings, Inc., Sr Note (Canada) (F)(G) 12.750 02-15-14 CCC+ 2,000 1,885,000 Shaw Communications, Inc., Sr Note (Canada) (F) 8.250 04-11-10 BB+ 1,000 1,042,500 Sirius Satellite Radio, Inc., Sr Note 9.625 08-01-13 CCC 520 438,100 Videotron Ltee, Gtd Sr Note (Canada) (F) 6.375 12-15-15 B+ 300 262,500 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,500 1,447,500 Casinos & Gaming 7.25% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 440 396,000 Page 1 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B- 2,000 1,580,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (F)(S) 7.250 02-15-15 B+ 1,000 951,250 Indianapolis Downs LLC/Indianapolis Downs Capital Corp., Sr Sec Note (S) 11.000 11-01-12 B 395 343,650 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 505 359,812 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 1,000 750,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,000 1,007,500 Mashantucket Western Pequot Tribe, Bond (S) 5.912 09-01-21 BB+ 275 267,696 Bond Ser A (S) 8.500 11-15-15 BB+ 1,500 1,320,000 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,000 820,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 BB- 800 772,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 350 304,500 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B- 1,000 787,500 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 474 500,070 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB- 908 867,140 Coal & Consumable Fuels 0.90% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB- 1,500 1,372,500 Commodity Chemicals 0.66% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B- 1,000 1,000,000 Construction & Farm Machinery & Heavy Trucks 0.33% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 500 495,000 Consumer Finance 2.57% Ford Motor Credit Co., Note 7.375 10-28-09 B 1,925 1,753,931 Note 7.800 06-01-12 B 310 255,711 Sr Note 9.750 09-15-10 B 1,500 1,336,160 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) (P) 5.911 11-30-35 A 700 567,661 Page 2 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Diversified Banks 2.02% Bancolombia SA, Sub Bond (Colombia) (F) 6.875 05-25-17 Ba1 400 385,000 Barclays Bank Plc, Perpetual Bond (6.860% to 6-15-32 then variable) (United Kingdom) (F)(S) 6.860 09-29-49 A+ 1,595 1,327,898 Chuo Mitsui Trust & Banking Co., Perpetual Jr Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 A2 905 756,061 Royal Bank of Scotland Group Plc, Perpetual Jr Sub Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 630 601,286 Diversified Chemicals 1.29% NOVA Chemicals Corp., MTN (Canada) (F)(L) 7.400 04-01-09 B+ 1,955 1,967,219 Diversified Commercial & Professional Services 2.47% ARAMARK Corp., Gtd Sr Note (L) 8.500 02-01-15 B 1,000 1,002,500 Gtd Sr Note 6.739 02-01-15 B 585 516,262 Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 750 764,023 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04-01-12 CCC+ 1,850 1,480,000 Diversified Financial Services 1.42% Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(S) 9.875 01-31-17 B 1,280 1,190,400 Orascom Telecom Finance SCA, Gtd Note (Egypt) (F)(S) 7.875 02-08-14 B- 360 333,900 TAM Capital, Inc., Gtd Sr Note (Cayman Islands) (F) 7.375 04-25-17 BB- 755 634,200 Diversified Metals & Mining 0.80% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 220 233,475 Sr Note 6.875 02-01-14 BBB 500 515,000 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 480 470,400 Electric Utilities 4.78% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,113 1,152,056 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 897 997,401 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 700 758,467 CE Generation LLC, Sr Sec Note 7.416 12-15-18 BB+ 680 718,834 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 323 327,543 Page 3 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 1,175 1,270,056 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 286 299,420 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 315 331,537 PNPP II Funding Corp., Debenture 9.120 05-30-16 BBB- 425 508,028 TXU Corp., Sec Bond 7.460 01-01-15 CCC 451 401,794 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 500 503,755 Electronic Equipment Manufacturers 0.50% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 745 763,449 Health Care Facilities 0.66% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 1,000 1,005,000 Health Care Technology 0.13% Alliance Imaging, Inc., Sr Sub Note Ser B 7.250 12-15-12 B- 215 202,100 Industrial Conglomerates 0.38% Waste Services, Inc., Gtd Sr Sub Note 9.500 04-15-14 B- 600 574,500 Industrial Machinery 0.23% Trinity Industries, Inc. Pass Thru Ctf (S) 7.755 02-15-09 Baa1 356 352,615 Integrated Oil & Gas 0.83% Petro-Canada, Debenture (Canada) (F) 9.250 10-15-21 BBB 1,000 1,267,748 Integrated Telecommunication Services 4.31% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 810 814,050 Bellsouth Corp., Debenture 6.300 12-15-15 A 878 931,643 Cincinnati Bell, Inc., Sr Sub Note 8.375 01-15-14 B- 1,000 937,500 Citizens Communications Co., Sr Note 7.125 03-15-19 BB+ 530 463,750 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B+ 1,700 1,691,500 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 BBB- 1,000 787,500 Gtd Sr Note 8.375 03-15-12 BBB- 1,000 925,000 Page 4 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Investment Banking & Brokerage 0.49% Mizuho Financial Group Ltd., Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 Aa3 750 745,665 IT Consulting & Other Services 0.87% NCR Corp., Note 7.125 06-15-09 BBB- 375 385,826 Unisys Corp., Sr Note (L) 6.875 03-15-10 B+ 1,000 940,000 Life & Health Insurance 0.32% Symetra Financial Corp., Jr Sub Bond (P)(S) 8.300 10-15-37 BB 520 489,741 Marine 1.31% Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B+ 2,000 1,992,500 Metal & Glass Containers 1.03% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 1,085 1,044,312 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB 500 517,500 Multi-Line Insurance 0.32% Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 515 487,865 Multi-Media 0.77% News America Holdings, Gtd Sr Debenture 7.750 01-20-24 BBB+ 980 1,080,129 Quebecor Media, Inc., Sr Note (Canada) (F) 7.750 03-15-16 B 95 86,688 Multi-Utilities 0.41% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 525 629,331 Oil & Gas Drilling 0.90% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 244 250,244 Gazprom, Loan Part Note (Germany) (F)(S) 9.625 03-01-13 BBB 1,000 1,121,250 Oil & Gas Storage & Transportation 0.95% Atlas Pipeline Partners LP, Gtd Sr Note 8.125 12-15-15 B+ 140 142,450 Copano Energy LLC, Gtd Sr Note 8.125 03-01-16 B+ 250 258,750 Page 5 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Markwest Energy Partners LP/Markwest Energy Finance Corp., Gtd Sr Note Ser B 8.500 07-15-16 B 500 503,750 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 525 543,081 Packaged Foods & Meats 0.70% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note, Step Coupon (Zero to 11-1-08, then 11.500%) (O) Zero 11-01-11 B- 1,180 1,062,000 Paper Packaging 3.59% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08-15-11 B- 1,000 982,500 Gtd Sr Sub Note 9.500 08-15-13 B- 2,000 1,920,000 Smurfit-Stone Container Enerprises, Inc., Sr Note 8.375 07-01-12 B- 1,500 1,357,500 Sr Note 8.000 03-15-17 B- 1,425 1,197,000 Paper Products 0.23% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 345 357,278 Property & Casualty Insurance 0.51% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 750 783,236 Publishing 1.43% Dex Media West, Gtd Sr Sub Note (L) 9.875 08-15-13 BB- 1,391 1,210,170 Idearc, Inc., Gtd Sr Note 8.000 11-15-16 BB- 1,500 971,250 Real Estate Management & Development 0.48% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 345 300,267 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 165 176,491 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB+ 250 246,250 Regional Banks 0.76% NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A+ 1,130 1,161,041 Restaurants 1.86% Dave & Buster's, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 1,500 1,365,000 Landry's Restaurants, Inc., Gtd Sr Note 9.500 12-15-14 CCC+ 1,500 1,462,500 Page 6 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Semiconductors 0.77% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12-15-14 B- 1,500 1,173,750 Specialized Finance 3.65% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 753,750 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 4.865 02-15-12 Baa2 500 481,155 CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 2,000 1,680,000 CIT Group, Inc., Sr Note 5.000 02-13-14 A 360 283,303 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 784 801,023 HRP Myrtle Beach Operations LLC/ HRP Myrtle Beach Operations Capital Corp., Sr Sec Floating Rate Note (P)(S) 9.894 04-01-12 B+ 1,745 1,548,687 Specialty Chemicals 1.25% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B 565 549,462 Momentive Performance, Gtd Sr Note 9.750 12-01-14 B 1,500 1,346,250 Steel 0.93% Ryerson, Inc., Sr Sec Note (S) 12.000 11-01-15 B+ 1,500 1,417,500 Thrifts & Mortgage Finance 20.18% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 4.033 12-25-46 AAA 13,027 602,483 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (P) 2.166 05-25-47 AAA 8,008 465,471 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.878 03-20-36 AAA 1,025 951,252 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.946 05-20-36 AA 1,761 829,275 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.608 04-25-35 AA+ 414 341,126 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.342 07-25-36 AA 2,464 246,410 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 479 481,118 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 70 63,998 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 3.801 11-20-35 AAA 7,859 279,978 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 1.961 07-25-46 AAA 10,182 394,544 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.948 08-25-46 AAA 5,295 196,911 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 4.209 09-20-46 AAA 63,377 3,089,612 Page 7 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,026 3,027,538 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 6,571 261,799 Crown Castle Towers LLC, CMO-REMIC Sub Bond Ser 2005-1A-D 5.612 06-15-35 Baa2 655 623,363 Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 1,000 852,910 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,000 870,000 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 750,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 3.388 08-19-45 AAA 28,114 948,864 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.212 12-25-34 AA 273 267,592 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.177 05-25-36 AA 249 168,389 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 385 371,383 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 370 339,815 Global Tower Partners Acquisition Partners LLC, CMO-REMIC Sub Bond Ser 2007-1A Class G (S) 7.874 05-15-37 B2 360 292,846 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.187 08-25-34 AA 888 832,581 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 3,763 3,553,827 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 3.625 09-19-35 AAA 7,386 242,341 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G) 0.350 05-19-47 AAA 16,079 120,593 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G) 0.350 07-19-47 AAA 16,145 141,266 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(S) 0.343 11-19-15 AAA 11,256 84,418 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (G)(S) 8.350 11-19-36 BBB- 1,140 1,136,860 Mtg Pass Thru Ctf Ser 2007-A2 Class N2 (P)(S) 7.870 04-25-37 BBB- 12 12,488 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13-B1 5.296 01-25-35 AA 332 328,159 Mtg Pass Thru Ctf Ser 2005-AR5-B1 (P) 5.637 05-25-35 AA 455 468,782 Mtg Pass Thru Ctf Ser 2005-AR18-1X IO (P) 3.739 10-25-36 AAA 15,646 425,385 Mtg Pass Thru Ctf Ser 2005-AR18-2X IO (P) 3.406 10-25-36 AAA 14,964 355,402 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO (P) 3.876 04-25-36 AAA 22,823 784,542 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P) 6.106 08-25-36 AA 1,243 991,931 Page 8 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.672 05-25-35 AA 383 336,568 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 213,149 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 189,553 Sharps SP I LLC Trust, Mtg Pass Thru Ctf Ser 2006-CW4N Class NB 9.250 04-25-46 Baa3 15 14,720 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 444 455,735 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4-B1 (P) 4.670 04-25-35 AA 1,453 1,318,230 Mtg Pass Thru Ctf Ser 2007-0A5-1XPP IO 1.330 06-25-47 Aaa 44,013 522,651 Mtg Pass Thru Ctf Ser 2007-0A6-1XPP IO 1.527 07-25-47 Aaa 25,195 330,690 Mtg Pass Thru Ctf Ser 2007-0A4-XPPP IO 1.136 04-25-47 Aaa 19,118 286,765 Mtg Pass Thru Ctf Ser 2007-0A5-2XPP IO 0.934 06-25-47 Aaa 50,190 831,270 Wireless Telecommunication Services 0.65% Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC+ 500 465,000 Rogers Wireless, Inc., Sr Sub Note (Canada) (F) 8.000 12-15-12 BB+ 500 517,500 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.33% (Cost $2,027,026) Agricultural Products 0.78% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,185,548 Real Estate Management & Development 0.55% Public Storage REIT, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 834,000 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.12% (Cost $210,000) Health Care Supplies 0.12% IM US Holdings LLC, Tranche (Second Lien Fac), 6-26-15 B- $210 180,075 Page 9 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agency securities 62.50% (Cost $93,480,867) Government U.S. Agency 62.60% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250% 01-01-16 AAA 13 13,869 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,682 2,752,457 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 584 599,409 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 3,767 3,866,655 CMO-REMIC Ser 2978-CL 5.500 01-15-31 AAA 2,590 2,649,830 CMO-REMIC Ser 3174-CB 5.500 02-15-31 AAA 300 308,810 CMO-REMIC Ser 3294-NB 5.500 12-15-29 AAA 340 349,532 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 12 11,957 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 10 10,812 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 29 30,115 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 3,102 3,196,318 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 2,472 2,562,544 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 2,545 2,638,003 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 363 375,815 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,091 3,169,657 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 1,382 1,418,039 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 919 942,668 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,611 1,651,689 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 1,987 2,037,287 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 4,009 4,111,910 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 11,880 12,183,065 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 6,023 6,176,711 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 934 957,655 30 Yr Pass Thru Ctf 5.500 01-01-37 AAA 20,133 20,342,742 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 162 165,999 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 1,960 2,009,439 30 Yr Pass Thru Ctf 5.500 01-25-35 AAA 4,913 4,873,836 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,514 1,531,771 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 4,867 4,917,616 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 6,451 6,518,436 CMO-REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 1,180 1,174,938 Note 6.000 05-30-25 AAA 1,652 1,653,421 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 6 7,681 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,596 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,903 Page 10 John Hancock Investors Trust Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 13.48% (Cost $20,507,123) Government U.S. Agency 8.74% Federal Home Loan Bank, Disc Note 1.53% (Y) 04-01-08 AAA $13,300 13,300,000 Joint Repurchase Agreement 0.01% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $14,001 on 4-1-08, collateralized by $11,757 U.S. Inflation Index Bond, 2.375%, due 1-15-25 (valued at $14,280, including interest) 1.450% 14 14,000 Shares Cash Equivalents 4.73% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 7,193,123 7,193,123 Total investments (Cost $252,289,212)  160.95% Other assets and liabilities, net (4.39%) Fund preferred shares, at liquidation value (56.56%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 11 John Hancock Investors Trust Notes to Schedule of Investments March 31, 2008 (unaudited) Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium Term Note REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of March 31, 2008. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $36,359,265 or 23.90% of the net assets applicable to common shareholders as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $252,289,212. Gross unrealized appreciation and depreciation of investments aggregated $4,247,812 and $11,694,557, respectively, resulting in net unrealized depreciation of $7,446,745. Notes to Schedule of Investments - Page 12 John Hancock Investors Trust Interest rate swap contracts March 31, 2008 (unaudited) Rate type Notional Payments made Payments received Termination Unrealized amount by Fund by Fund date Counterparty depreciation $28,000,000 4.6875% (a) 3-month LIBOR Sep 2010 Bank of America ($1,392,243) 28,000,000 3.996% (a) 3-month LIBOR Dec 2010 Barclays Bank Plc (953,257) ($2,345,500) (a) Fixed rate Interest rate swap contracts - Page 13 John Hancock Investors Trust Financial futures contracts March 31, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration depreciation U.S. 10-year Treasury Note 87 Short June 2008 ($347,250) Financial futures contracts - Page 14 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securiti es Instr uments* Level 1  Quoted Prices $8,027,123 ($347,250) Level 2  Other Significant Observable Inputs 214,284,877 (2,345,500) Level 3  Significant Unobservable Inputs 22,530,467  Total $244,842,467 ($2,692,750) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Sec urities Instruments Balance as of 12/31/07 $23,563,699  Accrued discounts/premiums (271,157)  Realized gain (loss) 58,524  Change in unrealized appreciation (depreciation) (1,460,307)  Net purchases (sales) (624,413)  Transfers in and/or out of Level 3 1,264,121  Balance as of 3/31/08 $22,530,467  Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 15 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Stripped securities Stripped mortgage-backed securities are derivative multi-class mortgage securities structured so that one class receives most, if not all, of the principal from the underlying mortgage assets, while the other class receives most, if not all, of the interest and the remainder of the principal. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that a Fund may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Notes to Schedule of Investments - Page 16 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 28, 2008
